ORDER
PER CURIAM.
Defendant appeals from a judgment entered after a jury verdict finding him guilty of five counts of robbery in the first degree, in violation of Section 569.020 RSMo (1994), one count of attempt to commit robbery in the first degree, in violation of 564.011 RSMo (1994), five counts of armed criminal action, in violation of Section 571.015 RSMo (1994), and one count of assault in the first degree, in violation of 565.050 RSMo (1994) on which he was *496sentenced to a total of twenty-five years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).